A bill of complaint was filed in the Circuit Court of Clay County, Florida, by the City of Jacksonville against C.L. Saunders, as Tax Collector, and Mrs. Claude Smith, as Acting Tax Assessor, of Clay County, and J.M. Lee, as State Comptroller. The bill alleged the ownership of property by said city situated in Clay County consisting of poles, cross arms, transformers and wires used in the distribution of electricity from its light plant situated in the City of Jacksonville to its various customers then residing in Clay County. That the property was used by the city in the performance of one of its municipal functions, to-wit, the generation and sale of electric current to its customers in the City of Jacksonville and adjacent Counties pursuant to its charter powers.
It was alleged that its property situated in Clay County was by the taxing oficials for the year 1944 unlawfully assessed in the sum of $644.86. That said amount has not been paid by the City because the property for the year 1944, as well as prior and subsequent years, was and is by law exempt from taxation by the Clay County taxing authorities. The Tax Collector of Clay County, on June 20, 1945, issued a warrant for the collection of said sum and placed it in the hands of the Sheriff of Duval County for the enforcement of payment, and the sale of the City's property is threatened under this process. Immunity of described property from taxation, it is alleged, is sustained by (a) Charter provisions of the municipality; (b) Chapter 21985, Acts of 1943, Laws of Florida; (c) Section 1 of Article9 of the Fla. Const.; (d) Section 16 of Article 16 of Fla. Const.; and (e) the adjudicated *Page 248 
cases of this Court. A motion to dismiss the bill of complaint, as amended, on several grounds (one being for the want of equity) was denied under date of September 14, 1945. This order, it is contended here, was erroneous.
Presented to this Court for adjudication by the allegation of the bill of complaint as amended and inferences deducible therefrom is the following question viz: Are the poles, cross arms, transformers, wires and other appliances composing the electric transmission lines of the respondent as situated in Clay County, and by it employed to transmit electricity from its generating plant in Jacksonville to its customers in Clay County, exempt from paying an ad valorem tax on its property situated in Clay County? It is the respondent's contention that under the charter of the municipality, designated provisions of our Constitution, Chaper 21985, Acts of 1943, and decisions of this Court, the City of Jacksonville is exempt from the levy and payment of an ad valorem tax on said property, while the petitioners contend that the respondent, by the sale and delivery of electric current by the City of Jacksonville over its transmission system to its customers in Clay County, does so in a corporate or proprietary capacity, as distinguished from governmental, and for gain and profit, thereby becoming a potential competitor of others similarly engaged in the same area and now paying ad valorem taxes, and for these reasons the City of Jacksonville when transacting business in its proprietary capacity is governed by the same laws as private corporations and therefore not exempt from the levy and payment of ad valorem taxes.
The case of Smith v. Housing Authority of the City of Daytona Beach, 148 Fla. 195, 3 So.2d 880, involved the question as presented in the case at bar, and we in part said:
". . . the substance of the entire bill so far as it refers to the basis for exemption, the pleader having proceeded on the theory that ownership by the housing authority was all that need be shown to support a claim of exemption. The fallacy of such a position is apparent upon an examination and comparison of Sec. 1 of Art. IX and Sec. 16 of Art. XVI of the Constitution. Under the former power is given to the Legislature to exempt property for municipal purposes but the *Page 249 
latter contains the mandatory provision that 'the property of all corporations . . . shall be subject to taxation unless such property be held and used exclusively for . . . municipal . . . purposes.' It is patent, therefore, that the exception in the organic law relating to the taxation of corporate property must be established as a matter of fact and is not one of legislative definition."
In the case of State ex rel. The Cragor Co. v. Doss, 150 Fla. 486,  8 So.2d 15, we held that the right to exemption from taxation is determined by the use the property is put to and not by the character of the corporate owner. If the property is held and rented for speculation or commercial purposes and the rents diverted to other than the use stated in the Constitution, then the exemption from taxation would not apply.
In State ex rel. Miller v. Doss, 146 Fla. 752,2 So.2d 303, we held that the corporate character of a corporation does not determine whether it is exempt from taxation under Section 16 of Article 16, but the use of the property on which the exemption is claimed. In this case a four-story building was owned as a medical center, a non-profit corporation, three floors of which were used exclusively for charity, while the first floor (containing business places) was rented and the rents paid to the medical center and used in the operation of the hospital, and these rents were held not exempt from taxation. Exemptions from taxation are special favors frowned upon by the court.
In the case of State ex rel. Burbridge v. St. John, 143 Fla. 544,  197 So. 131, we held that the governmental functions and property of a municipality shall not be taxed; our Constitution does not exempt the corporate business or proprietary activities of municipalities, such as the generation and sale of electricity, from taxation; that the Constitution exempts from taxation not municipal corporations as such, but property that is held and used exclusively by them for municipal purposes.
In Chardkoff Junk Co. v. City of Tampa, 102 Fla. 501,135 So. 457, we held that a municipal corporation in its private or quasi-private capacity enjoys the powers and privileges *Page 250 
conferred for its own benefit. In a proprietary capacity, as distinguished from governmental, it is held to the same standards of just dealing that the law prescribes for private individuals and corporations. In Hamler v. City of Jacksonville, 97 Fla. 807, 122 So. 220, we held that the City of Jacksonville, in supplying electric current to its customers, was acting in a proprietary corporate capacity, as distinguished from governmental, and was therefore governed by the same laws and may exercise the same rights of a private corporation engaged in a similar undertaking.
The case of City of Lakeland v. Amos, 106 Fla. 873,143 So. 744, involved a statute imposing a tax upon all corporations, firms and individuals receiving payment for electricity for lights. It was contended that the tax levied by the City was inapplicable to municipal corporations. We held that when a Florida municipality furnished electricity or gas to private parties, or for non-governmental use, the supply thereof is not a governmental function but a corporate business or activity, and subject to control and regulation as private corporations similarly engaged. It is generally recognized that in the operation of a public utility the municipality acts in the capacity of a private corporation and is therefore subject to all liabilities, regulations and limitations imposed by law on all other corporations transacting a public utility business. See Hamler v. City of Jacksonville, 97 Fla. 807, 122 So. 22; Loeb v. City of Jacksonville, 101 Fla. 429, 134 So. 205; Chardkoff Junk Co. v. City of Tampa, 102 Fla. 501, 134 So. 205.
Our study of the adjudicated cases from other jurisdictions discloses that the former rulings of this Court are in line with the general weight of authority on the question presented. See 18 Am. Jur. 432, par. 32; 24 Am. Jur. 704-05, par. 66; 37 Am. Jur. 729, par. 115, and authorities cited in footnotes 19 R.C.L. 697; 43 C.J. par. 69, 178-183; City of Longansport v. Public Service Commission, 202 Ind. 523, 177 N.E. 249, 76 A.L.R. 838; City of Chicago v. Ames, 365 Ill. 529, 7 N.E.2d 294, 109 A.L.R. 1509.
Counsel for respondent contend that its distribution system situated in Clay County is exempt as a matter of law *Page 251 
from taxation under Section 1 of Article 9 and Section 16 of Article 16 of our Constitution because the supply of electricity to its customers in Clay County is limited solely to a municipal purpose and within the constitutional limitations supra. This position is fortified further by citing designated provisions of its Charter — enacted under Section 8 of Article 8 of the Constitution — and Subsection 2 of Chapter 21985, Laws of Florida., Acts of 1943.
The case of Steuart v. State ex rel. Dolcimascolo, 119 Fla. 117,  161 So. 378, involved the application of the homestead exemption to the head of a family residing in Florida. We held that exemptions from taxation, whether stated in our Constitution or in a statute, are to be construed against the claimant and in favor of the taxing power in cases of doubt. An exemption is not allowable unless such claim is sustainable under the precise language of the Constitution. See Rast v. Hulvey, 77 Fla. 74, 80 So. 750. Exemptions from taxation are strictly construed and the property claimed to be exempt must be clearly within the Constitution. See Wolfson v. Heins,149 Fla. 499, 6 So.2d 858.
Generally all property owned is subject to taxation for the support, maintenance and efficiency of government from which it receives protection. Tax exemptions, being in the nature of special privileges or immunities, must be strictly construed in favor of the sovereign in order to confine them to the limitations of our Constitution. Courts view with disfavor tax exemption claims which will be disallowed unless it has been clearly made to appear they are for a purpose recognized by our Constitution and Statutes as being exempt from taxation. See The Miami Battlecreek v. Lummus, 140 Fla. 718,192 So. 211.
The Legislature has the power to enact laws — subject at all times to the limitations enumerated and contained in our State and Federal Constitutions. Our Constitution is not a grant of power to the Legislature but a limitation on legislative power and all legislative enactments must conform to the requirements of the Constitution. See Neisel v. Moran, 80 Fla. 98,85 So. 346. The Legislature may not enact a statute defeating the purpose of constitutional provisions prescribing *Page 252 
the manner of doing an act. See Weinberger v. Board of Publ. Inst. 93 Fla. 470, 112 So. 253.
Subsection (2) of Section 192.06, Fla. Stats. 1941 (FSA), exempts from taxation all public property of the several counties, cities, villages, towns and school districts in this State used or intended to be used for public purposes. Section 1 of Chapter 21985, supra, provides that the real estate and personal property of public utilities, owned and operated or controlled by a municipality in the State of Florida situated, lying and being in the County other than the County in which said municipality is located shall not be subject to ad valorem or personal taxes in such County. The latter Act in effect provides that real and personal property of utilities owned . . . by municipalities situated in a county other than the county in which the municipality is located shall not be subject to ad valorem or personal taxes in such county. Section 16 of Article 16 in effect is that the property of all corporations shall be subject to taxation, unless it be held and used exclusively for religious, scientific, municipal, educational, literary, or charitable purposes.
Section 1 of Article 9 of the Constitution in effect is that the Legislature shall provide for a uniform and equal rate of taxation . . . and shall prescribe such regulations as shall secure a just valuation of all property, both real and personal, excepting such property as may be exempt by law for municipal, educational, literary, scientific, religious or charitable purposes. The property in the case at bar must be shown to be held and used exclusively for municipal purposes. This burden, under our cited decisions, was on the respondents in the lower court.
The governmental functions or services supplied the inhabitants of the City of Jacksonville in the construction of an electric distribution system into Clay County and delivery of current to its several customers there situated is dificult to appreciate. The burden of proof rests on the city under the law to establish that the city "holds and uses" the distribution system in the delivery of electricity "exclusively for . . . municipal purposes." If respondent's contention is sound, it could extend its distribution system into each of the sixty-seven *Page 253 
counties of Florida and supply all the people of Florida with electricity and remain exempt from taxation in either of the several Counties, on the theory that such act was a governmental function of the municipality.
Under the general rule that taxation can only be for public purposes, it has been held that the buying and selling of commodities of general trade was not a public service, without regard to how essential the business might be to the welfare of the inhabitants, and that a municipality could not engage in such business. Some courts have gone so far as to hold that in the exercise of its business powers, the municipality, acting through its officers, is governed by the same rules which control private individuals or business corporations under like circumstances. As a general rule a municipality has not implied power to engage in private business or a business not rendering a public service. See McQuillin on Municipal Corporations, Vol. 5 (2 ed.) 100-109, par. 1952-1960; McRae v. Concord,296 Mass. 394, 6 N.E.2d 366, 108 A.L.R. 1450, and cited annotations; Cooley on Taxation, Vol. 2 (4th ed.) 1336-1339, par. 638; City of Knoxville v. Park City, 130 Tenn. 626, 172 S.W. 286.
It is our conclusion that the allegations of the bill of complaint, as amended, and inferences deductible therefrom, admitted to be true when heard on the motion to dismiss, establishes the fact that the City of Jacksonville was delivering the current to its customers in a proprietary capacity as distinguished from a governmental function and therefore not exempt from taxation under cited provisions of the Constitution, Statutes and its Charter.
I think the petition for an interlocutory writ of certiorari should be granted.
BROWN and BUFORD, JJ., concur.